Citation Nr: 1603066	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  15-11 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1967 to July 1970.

The Veteran is seeking service connection for a psychiatric disorder, to include PTSD.  This appeal comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky (hereinafter, the "Agency of Original Jurisdiction" or "AOJ").

On July 15, 2015, the Veteran testified before the undersigned Veterans Law Judge ("VLJ") at a video hearing held in Louisville, Kentucky.  A transcript of that hearing is of record.  Following the hearing, the record was held open for ninety days in order to afford the Veteran the opportunity to supply additional evidence.    

Additional pertinent evidence was submitted by the Veteran and his representative after he filed his substantive appeal in March 2015 and was not accompanied by a written request that this evidence be reviewed by the AOJ in the first instance; accordingly, this evidence is subject to initial review by the Board.  38 U.S.C.A. 
§ 7105(e).  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In May 2015 and while this appeal was pending, the Veteran filed a new claim for entitlement to service connection for insomnia, chronic depression, anxiety disorder, panic attacks, and paranoia.  However, these are all symptoms of his PTSD which are addressed in this decision.  Accordingly, no further action is required by the AOJ.

FINDINGS OF FACT

1.  During the course of this appeal, the Veteran has been diagnosed with PTSD by VA psychologists.

2.  The Veteran engaged in combat with the enemy in Vietnam and received the Army Commendation Medal with a "V" device.

3.  The Veteran's claimed in-service stressors are related to his combat experience and are consistent with the circumstances, conditions, and hardships of his active duty service.

4.  There is credible evidence that the Veteran's PTSD is related to the claimed stressors.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD has been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Generally

The Veteran is seeking service connection for PTSD.  In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated in service.  38 C.F.R. § 3.303.

Establishing service connection generally requires:  (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  If the evidence both for and against a claim for service connection is in relative equipoise, all reasonable doubt will be resolved in the veteran's favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125, credible supporting evidence that the claimed in-service stressor occurred, and a link-established by medical evidence-between current symptoms and the in-service stressor.  See 38 C.F.R. § 3.304(f).  Additionally, VA regulations provide that if the veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, then the veteran's lay testimony alone may establish the occurrence of an in-service stressor, as long as it is consistent with the circumstances of his service and there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(2).  

Here, the Veteran contends that he has PTSD due to stressors arising from his active service in the Republic of Vietnam, including stressors from numerous helicopter combat missions.  See Statement In Support of Claim for Service Connection for PTSD dated October 2011; VA Medical Examinations dated January 16, 2015, March 11, 2013, and May 10, 2012. 

As a threshold matter, the weight of the evidence is at least in equipoise as to whether the Veteran had PTSD during the pendency of this appeal.  While the VA examinations ordered in conjunction with this appeal did not diagnose the Veteran with PTSD, the Veteran has been diagnosed with PTSD by at least two treating psychologists and a VA Clinical Nurse Specialist.  See Mental Health Note dated August 30, 2012; PCT Intake Staffing Notes dated August 30, 2012 and August 28, 2012; Mental Health Treatment Plan dated September 5, 2012; Mental Health Diagnostic Study Note dated March 11, 2013; Mental Health Clinic Psychotherapy Note dated October 1, 2012.  These diagnoses have been made in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual IV (DSM-IV), because the Veteran's diagnoses preceded the release of a the DSM-V. See Cohen v. Brown, 10 Vet. App. 128, 140 (1997 (holding that VA may presume a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Moreover, the Veteran has been receiving treatment for his PTSD at the VA since 2012.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Veteran has been diagnosed with PTSD during the pendency of his appeal.

Next, there is credible evidence that the claimed in-service stressors occurred and are related to the Veteran's combat experiences in Vietnam.  The Veteran served as a crew chief on a helicopter and was attached to a unit responsible for scouting operations.  See Statement of fellow serviceman dated October 8, 2012; DD-214.  During such operations, the Veteran was responsible for operating the helicopter's M-60 machine gun.  See Statement of fellow serviceman dated October 8, 2012.  During one operation, his gunship crashed and the Veteran extracted the crew from the burning wreckage.  Id.; see also General Orders Number 12268 in Veteran's Personnel File dated October 1969.  For this act of valor, the Veteran was awarded the Army Commendation Medal with a "V" device, a medal denoting direct participation in combat operations.  See General Orders Number 12268 in Veteran's Personnel File dated October 1969.  Additionally, during his service the Veteran was involved in numerous other combat missions, some of which resulted in the exchange of small arms fire between enemy troops.  See Statement In Support of Claim for Service Connection for PTSD dated October 2011. The Veteran has specifically described several of these incidents, including an incident where his helicopter was hit by enemy fire and where during a rescue attempt he witnessed the loss of some of his fellow soldiers.  Id.  More generally, the Veteran has also described being subjected to nearly six months of mortar and rocket attacks on his position.  Id.; see also Statement of a fellow serviceman dated October 8, 2012.  Accordingly, the Veteran's claimed in-service stressors are related to his combat with the enemy and are consistent with the circumstances of his service, as established by evidence in his personnel file, the Veteran's own statements, and the statements of his fellow service member.

Finally, there is medical evidence linking the Veteran's symptoms to these combat stressors.  The Veteran consistently has experienced difficulty sleeping, nightmares, flashbacks, and hypervigilance related to his combat experiences in Vietnam.  See Mental Health Treatment Plan dated September 5, 2012; Mental Health Clinic Psychotherapy Note dated October 1, 2012; VA Examination Report dated May 10, 2012; Statement of D.B. dated April 2015.  Moreover, while the VA examiner conducting the May 2012 examination ultimately concluded that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis because his re-experiencing symptoms were too "mild" at the time of assessment, that examiner nevertheless found that the Veteran's combat stressors were adequate to support a diagnosis of PTSD, were related to the Veteran's fear of hostile military or terrorist activity, and caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  This, together with the Veteran's diagnosis with PTSD by his treating VA psychologists provides a medical link between the Veteran's PTSD symptoms and his combat stressors.

For all the aforementioned reasons, and resolving all reasonable doubt in favor of the Veteran, the Veteran's diagnosed PTSD is causally related to his combat service in Vietnam, and this appeal for service connection is therefore granted.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5104; 38 C.F.R. §§ 3.102, 3.159.  Because the grant of service connection represents a full grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

Entitlement to service connection for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


